Title: From George Washington to Felix Frestel, 4 December 1797
From: Washington, George
To: Frestel, Felix

 

Dear Sir,
Mount Vernon 4th Decr 1797.

Your conjunct letters from New York, and 2nd of Novr from Sea, and your separate letter of the 22d of October from the former place, have all been received with that satisfaction which I shall always feel in hearing that you are well, & happy; as I sincerely wish you may be in a meeting of your friends in the bosom of your native Country.
For the flattering terms in which you have expressed your sense of the civilities, which your merits alone, independent of the consideration of being the Mentor & companion of our young friend, richly entitled you to, I offer you my thanks—and for the sentiments of friendship with which you are pleased to honor me, I shall always entertain a lively & grateful remembrance. You carried with you the regrets of the whole family, at parting; and I can assure you, Sir, that if you should visit America again, we shall feel very happy in seeing you under this roof, and in your old walks.
Except the commencement (if we are to judge from appearances) of a very hard winter, nothing has occurred since you left us which is at all interesting. The branches of this family, with which you are acquainted, remain in Statu quo; except that Mrs Peter has added another daughter to the Stock, & my nephew Lawrence Washington a wife to his bosom; at the ceremonial of which Lawrence Lewis attended, and is not yet returned.
I will engross no more of your time than while I can assure you of the very great esteem & regard with which I am Dear Sir Your Most Obedt Hble Servt

Go: Washington

